Citation Nr: 0930549	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-36 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to restoration of a 20 percent rating for 
service-connected bilateral hearing loss for the period since 
November 1, 2007, to include whether the reduction to 10 
percent was proper.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 RO rating decision that 
reduced the rating for the Veteran's service-connected 
bilateral hearing loss from 20 percent to 10 percent, 
effective November 1, 2007.  

Although the RO indicated that there was clear and 
unmistakable error (CUE) in a May 2004 RO decision that 
assigned a 20 percent rating for the Veteran's service-
connected bilateral hearing loss, effective May 30, 2002, 
this was not a CUE decision.  Although an October 2007 
statement of the case and a subsequent September 2008 
supplemental statement of the case essentially listed the 
issue as whether there was CUE in the rating assigned for the 
Veteran's service-connected bilateral hearing loss, the 
August 2007 RO decision (noted above) actually reduced the 
rating for the Veteran's service-connected bilateral hearing 
loss from 20 percent to 10 percent, effective November 1, 
2007.  Had it been a true CUE decision, the original May 2004 
rating decision would have been revised, and the reduction to 
10 percent would have been made as of the date of service 
connection on May 30, 2002 (assigned pursuant to the May 2004 
RO decision also noted above).  

Also, in the September 2007 notice of disagreement with the 
reduction to 10 percent, the Veteran's representative solely 
disagreed with the reduction of the rating for service-
connected bilateral hearing loss from 20 percent to 10 
percent, effective November 1, 2007.  The representative 
specifically indicated that the Veteran's bilateral hearing 
loss had been rated as 20 percent disabling for five years 
and that losing the 20 percent rating would hurt him 
financially.  For these reasons, the Board finds that the 
actual issue is entitlement to restoration of a 20 percent 
rating for service-connected bilateral hearing loss for the 
period since November 1, 2007, to include the question of 
whether the reduction to 10 percent was proper.  As such, the 
Board has recharacterized the issue as listed on the cover 
page and will solely address the claim on that basis.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In February 2004, the RO granted service connection and a 
20 percent rating for bilateral hearing loss, effective May 
30, 2002.  

2.  In February 2007, the RO proposed to reduce the rating 
for bilateral hearing loss from 20 percent to 10 percent, 
based, apparently in part, upon the results of a December 
2006 VA audiological examination report.  

3.  By an August 2007 rating decision, the RO reduced the 
rating for the Veteran's bilateral hearing loss from 20 
percent to 10 percent, effective November 1, 2007.  

4.  At the time of the reduction, the evidence did not 
demonstrate material improvement in the Veteran's bilateral 
hearing loss sufficient to warrant the reduction of his 20 
percent rating.  


CONCLUSION OF LAW

Because reduction of the rating for bilateral hearing loss 
from 20 percent to 10 percent, effective November 1, 2007, 
was not proper, the criteria for restoration of a 20 percent 
rating for bilateral hearing loss for the period since 
November 1, 2007 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, 4.86, 
Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the favorable disposition of restoration of a 20 
percent rating for bilateral hearing loss for the period 
since November 1, 2007, the Board finds that a discussion as 
to whether VA's duties to notify and assist the Veteran have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
Veteran.  

Analysis of Reduction and Restoration

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

As noted above, the provisions of 38 C.F.R. § 3.105 apply to 
reductions.  When a reduction in evaluation of a service-
connected disability is considered warranted, and a reduction 
will result in a decrease in payment of compensation benefits 
being made, a rating proposing reduction will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified and furnished detailed reasons 
therefore and given 60 days for presentation of additional 
evidence to show that compensation payments should be 
continued at the current level.  38 C.F.R. 
§ 3.105(e).

If additional evidence is not received within that period, a 
final rating action will be taken and the award will be 
reduced effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.  Additionally, under 38 C.F.R. § 
3.105(i), the advance written notice concerning a proposed 
rating reduction must inform the beneficiary that he has a 
right to a predetermination hearing provided that a request 
for such a hearing is received by VA within 30 days from the 
date of the notice.  The procedural framework and safeguards 
set forth in 38 C.F.R. § 3.105 governing rating reductions 
are required to be followed by VA before it issues any final 
rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 
(1993).

In the instant case, the RO procedurally complied with 38 
C.F.R. § 3.105 regarding the manner in which the Veteran was 
given notice of the proposed rating reduction and the 
implementation of that reduction.  A letter from the RO to 
the Veteran, dated in March 2007, notified the Veteran of the 
proposed reduction in his disability rating for service-
connected bilateral hearing loss.  The March 2007 letter 
included a copy of the February 2007 proposal to reduce, 
informed the Veteran that he could submit additional evidence 
to show that the compensation payments should be continued at 
the then-current levels and that, if no additional evidence 
was received within 60 days, his disability evaluation would 
be reduced. Furthermore, he was advised of his right to 
request a personal hearing "to present evidence or argument 
on any important point in [his] claim."  

The Veteran did not request a hearing in response to this 
letter.  Based on the foregoing, the Board finds that the 
appropriate due process requirements were correctly followed 
by the RO.  

Having found that the due process requirements were correctly 
followed by VA, the next question is whether the reduction to 
10 percent for bilateral hearing loss was proper based on the 
evidence of record.  Where a rating has been in effect for 
five years or more, the provisions of 38 C.F.R. § 3.344 are 
applicable.  See 38 C.F.R. 
§ 3.344; see also Peyton v. Derwinski, 1 Vet. App. 282, 286-
87 (1992).  

In this case, a February 2004 RO decision granted service 
connection and a 20 percent rating for bilateral hearing 
loss, effective May 30, 2002.  An August 2007 RO decision 
reduced the rating for the Veteran's service-connected 
bilateral hearing loss from 20 percent to 10 percent, 
effective November 1, 2007.  As the Veteran's bilateral 
hearing loss was rated 20 percent disabling for more than 
five years (from May 30, 2002 to November 1, 2007), the 
provisions of 38 C.F.R. § 3.344 are applicable.  

38 C.F.R. § 3.344 provides that, in order for a reduction in 
rating to be warranted, the examination forming the basis of 
the reduction must be full and complete, and at least as full 
and complete as the examination upon which the rating was 
originally based.  Additionally, there must be evidence of a 
material improvement in the disability, and it must be 
reasonably certain that the material improvement found will 
be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344; Kitchens v. Brown, 7 Vet. App. 320 (1995); 
Brown v. Brown, 5 Vet. App. 413 (1993).  

The Veteran contends that his bilateral hearing loss should 
not be reduced from 20 percent to 10 percent, effective 
November 1, 2007.  He essentially alleges that VA hearing 
tests in January 2006 and February 2007 do not show material 
improvement such as to warrant the reduction in the assigned 
disability rating.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. 
§ 4.1.  The Board interprets reports of examination in light 
of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability.  See 
38 C.F.R. § 4.2 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2008).  Where there is a question 
as to which of two evaluations apply, the higher of the two 
will be assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7 (2008).  The Board will evaluate functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable (0 percent) to 100 percent.  The basic method 
of rating hearing loss involves audiological test results of 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland 
CNC), together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric Level I for essentially normal acuity, through 
numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

A regulation, 38 C.F.R. § 4.86, also provides an alternative 
method for rating exceptional patterns of hearing impairment.  
Such regulation provides:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIA, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

A private April 2003 statement from a hearing instrument 
specialist at Meade Optical reported that the Veteran was 
seen for a hearing aid performance check and cleaning in July 
1996.  

An August 2003 VA audiological examination report recorded 
pure tone thresholds in the Veteran's right ear 50, 60, 70, 
and 80 decibels at 1000, 2000, 3000, and 4000 Hertz.  The 
average pure tone threshold in the Veteran's right ear was 65 
decibels and the speech recognition ability, using the 
Maryland CNC Test was 76 percent.  Pure tone thresholds in 
the Veteran's left ear were 40, 55, 75, and 100 decibels at 
the same frequencies.  The average pure tone threshold in the 
Veteran's left ear was 68 decibels and that speech 
recognition ability using the Maryland CNC Test was 88 
percent.  As to a summary, the examiner indicated that the 
Veteran had normal/mild sloping to profound sensorineural 
hearing loss in the right ear and normal/mild sloping to 
profound sensorineural hearing loss in the left ear.  After a 
review of the Veteran's claims file, the examiner commented 
that it was at least as likely as not that his bilateral 
hearing loss was related to both military service noise 
exposure and to non-military nose exposure from recreational 
hunting.  

The Board observes that the August 2003 VA audiological 
examination report rendered decibel averages and speech 
discrimination scores that correlate to auditory acuity Level 
IV in the right ear and auditory acuity Level III under Table 
VI of 38 C.F.R. § 4.85.  The Board observes that the right 
ear and left ear findings do not qualify as exceptional 
patterns of hearing impairment under Table VIA of 
38 C.F.R. § 4.86.  Using Table VII of 38 C.F.R. § 4.85, the 
results warrant a 10 percent rating under Diagnostic Code 
6100.  

A February 2004 RO decision granted service connection and a 
20 percent rating for bilateral hearing loss, effective May 
30, 2002.  The Board observes that the 20 percent rating was 
assigned despite the August 2003 VA audiological results 
indicating that only a 10 percent rating was warranted.  

VA treatment records dated from November 2005 to April 2006 
show treatment for disorders including bilateral hearing 
loss.  

A January 2006 VA audiology note indicated that pure tone 
thresholds in the Veteran's right ear were 60, 65, 65, and 80 
decibels at 1000, 2000, 3000, and 4000 Hertz.  The average 
pure tone threshold in the Veteran's right ear was 68 
decibels and the speech recognition ability using the 
Maryland CNC Test was 88 percent.  Pure tone thresholds in 
the Veteran's left ear were 45, 60, 75, and 110 decibels at 
the same frequencies.  The average pure tone threshold in the 
Veteran's left ear was 73 decibels and the speech recognition 
ability using the Maryland CNC Test was 
88 decibels.  The examiner indicated that an audiogram showed 
hearing within normal limits at 250 Hertz with mild to 
profound sensorineural hearing loss from 500 to 8000 Hertz in 
both the Veteran's right ear and left ear.  

The Board observes that the January 2006 VA audiology note 
rendered decibel averages and speech discrimination scores 
that correlate to auditory acuity Level III in the right ear 
and auditory acuity Level III in the left ear under Table VI 
of 
38 C.F.R. § 4.85.  The Board notes, however, that the right 
ear findings do qualify for consideration as an exceptional 
pattern of hearing impairment under Table VIA of 38 C.F.R. 
§ 4.86(a).  Using 38 C.F.R. § 4.86(a), the Veteran's hearing 
level in his right ear translates to auditory acuity Level V.  
As the results under Table VIA are higher, that auditory 
acuity level will be used for the Veteran's right ear.  Using 
Table VII of 38 C.F.R. § 4.85, the results warrant a 10 
percent rating under Diagnostic Code 6100.  

Private and VA treatment records dated from June 2006 to 
November 2006 refer to continued treatment.  A December 2006 
VA audiological examination report noted that pure tone 
thresholds in the Veteran's right ear were 55, 60, 70, and 80 
decibels at 1000, 2000, 3000, and 4000 Hertz.  The average 
pure tone threshold in the Veteran's right ear was 66 
decibels and the speech recognition ability, using the 
Maryland CNC Test, was 88 percent.  Pure tone thresholds in 
the Veteran's left ear were 50, 55, 75, and 100 decibels at 
the same frequencies.  The average pure tone threshold in the 
Veteran's left ear was 70 decibels and the speech recognition 
ability, using the Maryland CNC test, was 80 percent.  As to 
a summary, the examiner indicated that the Veteran had mild 
sloping to profound sensorineural hearing loss from 250 Hertz 
to 8000 Hertz in the right ear and normal hearing sensitivity 
at 250 Hertz sloping to a mild to profound sensorineural 
hearing loss from 500 Hertz to 8000 Hertz in the left ear.  

The Board notes that the December 2006 VA audiological 
examination report rendered decibel averages and speech 
discrimination scores that correlate to auditory acuity Level 
III in the right ear and auditory acuity Level IV in the left 
ear under Table VI of 38 C.F.R. § 4.85.  The Board observes, 
however, that the right ear findings do qualify for 
consideration as an exceptional hearing pattern under Table 
VIA of 38 C.F.R. § 4.86(a).  Using 38 C.F.R. § 4.86(a), the 
Veteran's hearing level in his right ear translates to 
auditory acuity Level V.  As the results under Table VIA are 
higher, that auditory acuity level is to be used for the 
Veteran's right ear.  Using Table VII of 38 C.F.R. § 4.85, 
the results warrant a 10 percent rating under Diagnostic Code 
6100.  

In February 2007, the RO proposed to reduce the rating from 
20 percent to 10 percent.  The February 2007 RO proposal to 
reduce specifically discussed the December 2006 VA 
audiological examination report that indicated results that 
warranted a 10 percent rating under Diagnostic Code 6100.  

Private and VA treatment records dated from February 2007 to 
July 2008 show treatment for disorders including bilateral 
hearing loss.  

A February 2007 VA audiology note indicated that pure tone 
thresholds in the Veteran's right ear were 60, 65, 70, and 85 
decibels at 1000, 2000, 3000, and 4000 Hertz.  The average 
pure tone threshold in the Veteran's right ear was 70 
decibels and that speech recognition ability, using the 
Maryland CNC Test, was 88 percent.  Pure tone thresholds in 
the Veteran's left ear were 50, 60, 75, and 100 decibels at 
the same frequencies.  The average pure tone threshold in the 
Veteran's left ear was 71 decibels and the speech recognition 
ability, using the Maryland CNC Test, was 80 percent.  The 
examiner indicated that the audiogram showed mild to profound 
sensorineural hearing loss from 250 to 8000 Hertz in the 
Veteran's right ear and hearing within normal limits at 250 
Hertz with mild to profound sensorineural hearing loss from 
500 to 8000 Hertz in his left ear.  

The Board notes that the February 2007 VA treatment entry 
rendered decibel averages and speech discrimination scores 
that correlate to auditory acuity Level III in the right ear 
and auditory acuity Level IV in the left ear under Table VI 
of 
38 C.F.R. § 4.85.  The Board observes that the right ear 
findings again qualify for consideration under the 
exceptional hearing patterns in Table VIA of 38 C.F.R. 
§ 4.86(a).  Using 38 C.F.R. § 4.86(a), the Veteran's hearing 
level in his right ear translates to auditory acuity Level 
VI.  As the results under Table VIA are higher, that auditory 
acuity level will be used for the Veteran's right ear.  Using 
Table VII of 38 C.F.R. § 4.85, the results warrant a 20 
percent rating.  

In an August 2007 RO decision the Board reduced the rating 
for the Veteran's bilateral hearing loss from 20 percent to 
10 percent, effective November 1, 2007.  The RO discussed the 
results of the December 2006 VA audiological examination 
report which indicated that a 10 percent rating was warranted 
under Diagnostic Code 6100.  As to the February 2007 VA 
audiology note, the RO indicated that the exact results were 
not available.  The RO did discuss the diagnoses and the 
speech recognition results and indicated that the results 
were approximately the same as the testing done pursuant to 
the December 2006 VA audiological examination.  The RO found 
that objective testing reflected criteria for only a 10 
percent rating, and assigned November 1, 2007 as the 
effective date of the reduction.  

A subsequent November 2007 report from James Hearing 
Instruments noted pure tone thresholds in the Veteran's right 
ear of 60, 65, 75, and 80 decibels at 1000, 2000, 3000, and 
4000 Hertz.  The average pure tone threshold in the Veteran's 
right ear was 70 decibels.  Pure tone thresholds in the 
Veteran's left ear were 55, 55, 80, and 100 decibels at the 
same frequencies.  The average pure tone threshold in the 
Veteran's left ear was 73 decibels.  The report indicated 
discrimination scores of apparently 88 percent in the right 
ear and 92 percent in the in the left ear, as well as a 
diagnosis of moderate to profound sensorineural hearing loss.  
The Board notes that the results were incomplete for VA 
purposes.  Specifically, there was no indication that the 
Maryland CNC test was used as required by 38 C.F.R. § 4.85 
(a).  

A July 2008 VA audiology note indicated that the Veteran had 
mild/moderately severe sloping to profound predominantly 
sensorineural hearing loss with good word recognition in the 
right ear and mild/moderately severe sloping to profound 
predominantly sensorineural hearing loss with excellent word 
recognition in the left ear.  The examiner wrote that the 
speech recognition ability, using the Maryland CNC Test, was 
92 percent in the Veteran's right ear and "06" percent in 
the left ear.  The pure tone thresholds were not included.  
The examiner reported that the audiological evaluation showed 
no significant change from the tests scores from VA in 2006.  

After reviewing the applicable rating criteria and the 
objective findings, the Board finds that the 20 percent 
rating for bilateral hearing loss should be restored for the 
period since November 1, 2007.  The Board finds that the 
December 2006 VA examination, upon which the rating was based 
in part, was at least as full and complete as the August 2003 
examination upon which the rating was originally based.  The 
Board observes, however, as noted above, that the August 2003 
VA audiological examination report results were actually 
indicative of a 10 percent rating under Diagnostic Code 6100, 
as opposed to the actual 20 percent rating assigned.  

The question, then, is whether there is clear evidence of a 
material improvement in the Veteran's disability, and whether 
it is reasonably certain that the material improvement found 
would be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344; Kitchens v. Brown, 7 Vet. App. 320 (1995); 
Brown v. Brown, 
5 Vet. App. 413 (1993).  

The Board finds that there is no clear evidence of material 
improvement in the Veteran's bilateral hearing loss as of 
November 1, 2007 and that the reduction in the 20 percent 
rating is not warranted.  The August 2007 RO decision reduced 
the rating for the Veteran's service-connected bilateral 
hearing loss from 20 percent to 10 percent, effective 
November 1, 2007, and not on the date of service connection 
(May 30, 2002).  The RO discussed a December 2006 VA 
audiological examination report which showed results 
indicative of a 10 percent rating under Diagnostic Code 6100.  

The Board observes, however, that a February 2007 VA 
audiology note showed results indicative of a 20 percent 
rating.  A subsequent November 2007 report from James Hearing 
Instruments did not provide sufficient detail for rating 
purposes in accordance with the criteria of 38 C.F.R. § 4.85.  
Additionally, a July 2008 VA audiology note did not include 
pure tone thresholds and, therefore, also did not provide 
sufficient detail for rating purposes in accordance with the 
criteria of 38 C.F.R. § 4.85.  

Given that the December 2006 VA treatment entry indicated 
results indicative of 10 percent rating and the February 2007 
VA audiology note related results indicative of a 20 percent 
rating, the Board cannot conclude that there is clear 
evidence of material improvement in the Veteran's hearing 
loss disability.  It is also not reasonably certain that any 
material improvement found would be maintained under the 
ordinary conditions of life; therefore, the Board finds that 
the evidence is not sufficient to justify the reduction of 
the 20 percent rating for bilateral hearing loss that was in 
effect for more than five years.  See Kitchens v. Brown, 7 
Vet. App. 320 (1995).  Accordingly, the Board concludes that 
the reduction in the disability rating was not proper, and 
the 20 percent rating for the period since November 1, 2007 
should be restored.  


ORDER

The reduction of the disability rating for bilateral hearing 
loss from 20 percent to 10 percent, effective November 1, 
2007, was improper; and the 20 percent rating is restored.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


